     Peter Szanto 949-887-2369
1    11 Shore Pine
     Newport Beach CA 92657
2

3
                              U.S. BANKRUPTCY COURT
4
                                            DISTRICT OF OREGON
5                                  1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500

6

7

8                                                       Adversarial # 16-ap-3114
      In Re: Peter Szanto, Debtor
9
     ------------------------------------------         core case:16-bk-33185-pcm7
10
      Peter Szanto, Defendant
11                                                                        2nd NOTICE of
12                                      VS,
                                                                Peter Szanto’s Withdrawal
13    Evye Szanto, et al,
                               Plaintiffs
14                                                             of Consent to Entry of Final
15
                                                           Judgment by Bankruptcy Court
16

17

18

19
                    To the Court and the plaintiffs and their counsels:

20                  Please take NOTICE:
21
                    Pursuant to FRBP 7012(b), plaintiff herewith and hereby
22

23   withdraws any and all actual or implied consent (if any such consent there
24
     was) “to entry of final orders or judgment by the bankruptcy court.”
25

26   Respectfully,
27                         DATED 21 May 2019 /s/signed electronically Peter Szanto
28
     16-33185 / 16-3114            NOTICE MAY 21- 2019 – p. 1




                           Case 16-03114-pcm              Doc 443         Filed 05/21/19
1
     PROOF OF SERVICE
2
     My name is Maquisha Reynolds, I am over 21 years of age and not a party to the
3
     within action. My business address is PO Box 14894, Irvine CA 92623
4

5
         On the date indicated below, I personally served the within: Notice
6    on the following by placing the within document in postage pre-paid envelope
7    addressed as:
8
                           Nicholas J. Henderson
9
                           Troy G. Sexton
10                        care of
                          Motschenbacher & Blattner, LLP
11                        117 SW Taylor St., Suite 300
                          Portland, OR 97204
12
     and by mailing copies to the above parties      via 1st class mail, postage prepaid.
13

14
              I declare under penalty of perjury under the laws of the United States
15
     that the foregoing is true and correct. Signed at Lido CA.
16

17                              21 May 2019 /s/signed electronically M. Reynolds
18

19

20

21

22

23

24

25

26

27

28
     16-33185 / 16-3114         NOTICE MAY 21- 2019 – p. 2




                          Case 16-03114-pcm      Doc 443     Filed 05/21/19
